Title: Enclosure: Resolutions from the Morris County, New Jersey, Citizens, 10 September 1793
From: Morris County, New Jersey, Citizens
To: Washington, George


            
              [10 September 1793]
            
            At a meeting of the Inhabitants of the County of Morris, held at the Courthouse in
              Morris Town agreeably to public notice on Tuesday the 10th of September 1793.
            Brigadier Genl Jno. Doughty was chosen Chairman & William Campfield
                Secretary.
            
            The following resolutions were agreed to
            Resolved
            1. It is the unanimous opinion of this meeting that the prosperous circumstances of
              our Country are owing under Divine Providence in a great measure to the wise, prudent
              & discreet management of its affairs by the Legislative & Executive
              departments of Government agreeably to the directions of our invaluable
              constitution.
            2. That the late Proclamation issued by the President of the United States, reminding
              his fellow citizens of the obligations they are under by Treaties, as well as
              interest, to avoid every act of hostility against any of the European powers now at
              War & requiring all magistrates to exert themselves to prosecute & punish
              offenders, together with his instructions to the revenue officers of the union, are
              additional proofs as well of his zeal & affection to his fellow Citizens, as of
              that political foresight & wisdom in the management of our public affairs by which
              he has so often benefited his Country.
            3. That this meeting highly disapprove of the interference of any foreign power or
              influence, if any have or shall be made with the internal police of our Government
              & that we do view every such interference as an insolent affront & derogatory
              to the Dignity and Independancy of our Country.
            4. That this meeting will at all times chearfully support the Executive authority of
              the United States with their lives & fortunes, while it continues to manifest so
              strict an attention to the best interests of the union.
            5. That the Chairman transmit the foregoing resolutions to the President of the
              United States & that the same be published in the Newark & Elizabeth town
                papers.
            
              
                a True CopyattestWilliam Campfield
                  Secretary
                Jno. DoughtyChairman
              
            
          